Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 01/27/2021.  Claims 1-3, 6-8, 11-12, 17-19, 22-24, 27, 29, 31, and 33 are pending.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-24, 29, and 31, directed to an invention non-elected with traverse in the reply filed on 10/15/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 is missing a period at the end of the claim.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-3, 6-8, 11-12, 17-19, 27, and 33 are allowed.
The reason for the allowance of the claims in this case, is a base comprising: a central base portion; a first, elongated base extension protruding from the central base portion along at least a portion of a first axis; and a second, elongated base extension protruding from the central base portion along at least a portion of a second axis, the first and second axes being in a base plane that extends through the central base portion; a grasper for receiving a medical instrument; and a flexible elongated neck portion having a first end and a second end, where the first end is coupled with the grasper and the second end is coupled with the base, where a position of the first end of the flexible elongated neck portion relative to the base is adjustable, and where at least a portion of a second side of the base portion comprises an adhesive coating, where the grasper comprises: a first grasper portion and a second grasper portion, the first and second grasper portions each having an inner surface and an outer surface, the inner surface and the outer surface of each of the first and second grasper portions being spaced apart and opposite each other, where the inner surfaces of the first and second grasper portions face each other; and a central grasper portion coupling the first and second grasper portions, where the central grasper portion includes an arcuate shaped portion that extends between the first and second grasper portions, where: the first grasper portion extends along a first grasper axis and the second grasper portion extends along a second grasper axis, the first and second grasper axes lying within a grasper plane that extends through the central grasper portion, and distal ends of the first and second grasper portions are spaced apart from the central grasper portion along the first and second grasper axes, respectively, the distal ends of the first and second grasper portions being biased toward each other into a first position and urgable away from each other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art of record, the Examiner submits the Notice of References .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        10-Apr-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632